Title: Abigail Adams to Mary Smith Cranch, 17 July 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            My dear sister
            Philadelphia July 17th 1798
          
          I had a Letter yesterday from mrs Johnson of the 12 July, in which she says mr Cranch had just returnd from the Court to which he went, the Judge being indisposed; that his wounds were getting well fast, and that he did not suffer any inconvenience except a headack, by his ride—that he had written to you a full account of the whole buisness.
          Congress rose yesterday. the House the Senate are obliged to sit a few days longer. mr McHenry is not yet returnd from mount vernon— he is expected to day. I hope we shall be able to leave here next week, but I cannot possitively say. we do not design that it shall be known here the day we are to sit out. we wish to avoid Military Parade.
          
          We get no News from abroad, and Mr Gerrys stay is a plausible pretence for the Jacobins to circulate Lies and falshoods in abundance. Le Tomb has circulated the report, that mr G— was received and was negotiating & that a French minister might daily be expected here— if one should come, he will not find America a resting place—24 hours—but I have not any Idea of such an Event.—
          I wrote you in my last that I should want some Stores, a couple pound Hyson Tea ditto souchong Hundred Brown sugar Several dozens Hard Bread half Hundred coffe Gallon of Brandy Quarter pd Nutmegs pd cinnamon Mustard Pepper 2 oz Maize half pd Cloves— I want also for one Bed a Bedtick it is for a common one— Mrs Porter can tell you— I think I must have a couple of Bedsteads— I shall have 4 Men Servants. I would have them saking bottoms. would it not be best to get them of Bedlow. I have Bedsteads enough out in the Grainary chamber, but they are such lumber that I do not know if any thing could be done with them. if they could I should not regreet their being cut for the purpose. they put up with screws which screws are in the store closset some of them & some of them over the Top of the Granary chamber window— if any of them should be put up—I shall want some straw Beds to be made to put upon them before the others are laid on I also wish you to purchase me a peice of Russia sheeting and sit Nabby to make it. I have not half sheeting enough for these People which is stout— I also want you to get me a peice of the plain Russia towelling. the sheeting & toweling take a receipt, for as thus “for the use of the Household of the President of the u s[”]— I also want some Tea pots & a coffe pot or two—some tea spoons for the kitchin. any thing which you may think I want beside you will be so good as to provide I inclose you a Bill of an Hundred dollors— it runs in my mind that I want some yellow dishes & plates some kitchin knives & forks—half dozen pd spermiciti candles, flask sweet oil— I have a small field Bedstead in the Garret which might be put either in the little Chamber or the one mrs Porter used to occupy— it wants a littel mending if I remember right—
          I have put things down just as I have thought of them and without much order—
          Mr McHenry is just returnd and brought with him Gell Washingtons acceptance of his appointment, but the printers wittout any Authority have published that he was expected to come on to Philadelphia—whereas no such thing is at present intended. the present

opperations necssary can be carried on by communicating with him, and by other and younger officers who will this day be nominated— as Congress would not proceed to a declaration of war, they must be answerable for the concequences— with a kind remembrance to all Friends—and in the hope of seeing you e’er long / I am Sincerely / and affectionatly / your sister
          
            Abigail Adams—
          
        